Salinger, J.
(dissenting). The vital thing in the majority opinion, as I construe it, is an alleged representation by defendant that the notes sold by the bank were good and payable, and that not a dollar would be lost on them. The defendant did guarantee to take care of the deposits. He declined to guarantee that the notes were good and payable, and that not a dollar would be lost on them. The majority declares that this refusal to guarantee is immaterial. In my opinion, the fact that the deposits iwere guaranteed, and a guarantee as to the said quality of the notes whs declined, shows that the alleged representation as to the notes was the pure expression of an opinion. And it must not be overlooked that they are claimed to have been made by a banker, selling to a buying banker. As said, while other things seem to be relied on, this alleged representation as to *48the notes seems to be treated as vital. I think it should be treated as a nonaetionable expression of an opinion, and that there should be a reversal. '